PER CURIAM:
Michael Bernard Carothers appeals the district court’s orders denying his motions for reduction of sentence under 18 U.S.C. § 3582 (2006) and denying his motion for reconsideration. On appeal, we confine our review to the issues raised in Carothers’ brief. See 4th Cir. R. 34(b). Because Carothers’ informal brief does not challenge the basis for the district court’s disposition, Carothers has forfeited appellate review. Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.